  

EXHIBIT 10.1



 

SECURITIES PURCHASE AGREEMENT

DOCUMENT SPA-08282013

 

This Securities Purchase Agreement (this “Agreement”) dated as of September 4,
2013, is by and between Advaxis, Inc., a Delaware corporation (the “Company”)
and JMJ Financial (the “Purchaser”) (referred to collectively herein as the
“Parties”).

 

WHEREAS, the Company desires to sell and the Purchaser desires to purchase a
$800,000 Promissory Note in the form of Exhibit A attached hereto (the “Note”)
and $50,000 worth of shares of common stock of the Company (the “Origination
Shares,” and, together with the Note, the “Securities”) as set forth below;

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the Company and the Purchaser agree as follows:

 

1. Purchase and Sale. Upon the terms and subject to the conditions set forth
herein, the Company agrees to sell, and the Purchaser agrees to purchase, the
Securities for US $500,000 (the “Purchase Price”). The Company agrees that the
Purchase Price is good and valuable consideration for the purchase of the Note
and the Origination Shares.

 

2. Delivery of the Purchase Price. The Purchaser shall deliver the Purchaser
Price to the Company on the Effective Date by wire transfer of immediately
available funds.

 

3. Delivery of the Note. The Company shall deliver to the Purchaser on or before
the Effective Date a pdf copy of the Note executed by the Company. The Purchaser
shall countersign the Note and send a pdf copy of the fully executed Note to the
Company on the Effective Date.

 

4. Delivery of Origination Shares. The Company shall deliver to the Purchaser,
within five business days after the Effective Date of this Agreement, such
number of duly and validly issued, fully-paid and non-assessable shares of
common stock of the Company as equals $50,000 divided by the lowest trade price
of the Company’s common stock during the ten trading day period ending on the
date of this Agreement (the “Original Origination Shares”). Within five business
days after the Purchaser disposes of the last of the Original Origination
Shares, the Purchaser shall notify the Company whether it received $50,000 of
net proceeds from the sale of the Original Origination Shares and, if the
Purchaser did not receive $50,000 of net proceeds and the Purchaser so requests,
the Company shall deliver to the Purchaser, within three business days after
receipt of such request from the Purchaser, such additional number of duly and
validly issued, fully-paid and non-assessable shares of common stock of the
Company (“Additional Origination Shares”) as equals (a) $50,000 minus the net
proceeds the Purchaser received from sale of the Original Origination Shares,
divided by (b) the lowest trade price of the Company’s common stock during the
ten trading days prior to the Purchaser’s request for delivery of Additional
Origination Shares (It is the Company’s and the Purchaser’s expectation that the
issuance of such Additional Origination Shares will tack back to the Effective
Date of this Agreement such that the Additional Origination Shares can be issued
free trading and free of any restrictive legend).

 

5. TA Letter. The Company shall deliver to the Purchaser a letter addressed to
the Company’s transfer agent in the form of Exhibit B attached hereto (the “TA
Letter”) executed by the Company and the Company’s transfer agent.

 

6. Effective Date. This Agreement will become effective only upon occurrence of
the two following events: execution of this Agreement, the Note, and the TA
Letter by both the Company and the Purchaser (and, in the case of the TA Letter,
by the Company’s transfer agent), and delivery of $500,000 by the Purchaser to
the Company.

 

7. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of this Agreement may be
effected by email.

 



1

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
4th day of September, 2013.

 

 



  COMPANY:             ADVAXIS, INC.                     By: /s/ DANIEL J.
O’CONNOR       Daniel J. O’Connor       Chief Executive Officer                
            By: /s/ MARK ROSENBLUM       Mark Rosenblum       Chief Financial
Officer                             PURCHASER:                                  
JMJ Financial / Its Principal  

 

  

[Securities Purchase Agreement Signature Page]

 



2

